 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of March 13,
2019, is entered into by and among each of the undersigned stockholders
(collectively, “Stockholder”), in their capacities as stockholders of I.D.
Systems, Inc., a Delaware corporation (the “Company”), the Company, ABRY Senior
Equity V, L.P., a Delaware limited partnership, and ABRY Senior Equity
Co-Investment Fund V, L.P., a Delaware limited partnership (collectively,
“Audi”), and Pointer Telocation Ltd., a public company limited by shares formed
under the laws of the State of Israel (“Porsche”). Stockholder, the Company,
Audi and Porsche are referred to herein together as the “Parties” and each as a
“Party.” Capitalized terms used herein but not otherwise defined herein have the
meanings assigned to such terms in the Investment Agreement (as defined below).

 

WHEREAS, Stockholder owns of record and/or beneficially the number of shares of
Company Common Stock set forth on Schedule A hereto (such Company Common Stock
held by Stockholder together with any other shares of Company Common Stock
acquired by Stockholder after the date hereof and during the Term (as defined
below) being collectively referred to herein as the “Subject Shares”);

 

WHEREAS, Stockholder owns of record and/or beneficially the number of Company
Options and Company Restricted Stock Awards, and other securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, or
exercisable for or convertible into Company Common Stock or other equity
securities set forth on Schedule B hereto (such Company Options, Company
Restricted Stock Awards and other such securities held by Stockholder together
with any other Company Options, Company Restricted Stock Awards or other such
securities of the Company acquired by Stockholder after the date hereof and
during the Term being collectively referred to herein as the “Other Shares,” and
together with the Subject Shares, the “Company Shares”);

 

WHEREAS, simultaneously with the execution of this Agreement, the Company,
PowerFleet, Inc., a Delaware corporation and, as of the date hereof, a
wholly-owned subsidiary of the Company (“Parent”), PowerFleet US Acquisition
Inc., a Delaware corporation and, as of the date hereof, a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Investors set forth on Schedule I
affixed thereto (each being an affiliated fund of Audi), are entering into an
Investment and Transaction Agreement, dated as of the date hereof (as the same
may be amended or supplemented in accordance with its terms, the “Investment
Agreement”), pursuant to which, among other things, (i) the Company will
reorganize into a new holding company structure by merging Merger Sub with and
into the Company (the “Parent Merger”), with the Company surviving as a
wholly-owned subsidiary of Parent and (ii) Parent will issue and sell to the
Investors, and the Investors will purchase from Parent, the Investment Shares,
in each case, on the terms and subject to the conditions set forth in the
Investment Agreement;

 

WHEREAS, simultaneously with the execution and delivery of the Investment
Agreement, Parent, the Company, Porsche Holdco, Porsche Merger Sub and Porsche
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as the same may be amended or supplemented in accordance with its terms, the
“Porsche Merger Agreement”), pursuant to which, among other things, Porsche
Holdco will acquire Porsche for consideration consisting of cash and shares of
Parent Common Stock, on the terms and subject to the conditions set forth in the
Porsche Merger Agreement (the “Acquisition”);

 

WHEREAS, each of the Boards of Directors of the Company, Parent and Merger Sub
has (a) determined that the Parent Merger and other Investment Transactions are
fair to and in the best interests of their respective companies and respective
stockholders, (b) approved and declared advisable the execution, delivery and
performance of the Investment Agreement and the consummation of the Parent
Merger and other Investment Transactions, (c) resolved, in the case of the
Company and Merger Sub, to recommend to their respective stockholders that such
holders adopt the Investment Agreement, and (d) directed, in the case of the
Company and Merger Sub, that the Investment Agreement be submitted to their
respective stockholders for their adoption;

 

   

 

 

WHEREAS, each of the Boards of Directors of the Company and Parent has
unanimously approved and declared advisable and in the best interests of their
respective companies and respective stockholders, the Acquisition and other
Acquisition Transactions;

 

WHEREAS, as a condition, and as a material inducement, to their willingness to
enter into the Investment Agreement, the Investors have required that certain
stockholders of the Company, including Stockholder, each execute and deliver a
voting and support agreement, in the form and substance of this Agreement,
simultaneously with the execution and delivery of the Investment Agreement; and

 

WHEREAS, as a condition, and as a material inducement, to its willingness to
enter into the Porsche Merger Agreement, Porsche has required that certain
stockholders of the Company, including Stockholder, each execute and deliver a
voting and support agreement, in the form and substance of this Agreement,
simultaneously with the execution and delivery of the Porsche Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and as a material inducement to the Investors
entering into the Investment Agreement and Porsche entering into the Porsche
Merger Agreement, the Parties agree as follows:

 

1. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to the Company, Audi and Porsche as follows:

 

(a) Authority; Execution and Delivery; Enforceability.

 

(i) Stockholder has all requisite power, authority and legal capacity to enter
into, execute and deliver this Agreement and to perform the obligations to be
performed by Stockholder hereunder and consummate the transactions contemplated
hereby. The execution and delivery by Stockholder of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Stockholder. Stockholder has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to applicable bankruptcy, insolvency, and
other similar Laws affecting the rights and remedies of creditors generally and
general principles of equity.

 

(ii) The execution, delivery and performance by Stockholder of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the terms hereof will not, conflict with, or result in any
breach of, require the consent, or constitute a default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Stockholder under, any provision of any contract or agreement to which
Stockholder is a party or by which any properties or assets of Stockholder are
bound or any provision of any Order or Law applicable to Stockholder or the
properties or assets of Stockholder.

 

(iii) No consent or approval of, or registration, declaration or filing with,
any Governmental Authority or other Person is required to be obtained or made by
or with respect to Stockholder in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than the filing with the SEC of any Schedules 13D or
13G or amendments to Schedules 13D or 13G and filings under Section 16 and
Section 14 (as applicable) of the Exchange Act, as may be required in connection
with this Agreement.

 

 -2- 

 

 

(b) Company Shares.

 

(i) Stockholder is the record and/or beneficial owner of and has good and
marketable title to the Company Shares, free and clear of all Liens and any
other material limitation or restriction (including any restriction on the right
to vote or otherwise transfer of the Subject Shares) other than pursuant to this
Agreement, the Investment Agreement and, with respect to Other Shares, the
Company Equity Plans and except for such transfer restrictions of general
applicability as may be provided under the Securities Act and “blue sky” laws.
Stockholder does not own, of record or beneficially, any shares of capital stock
of the Company, or other rights to acquire shares of capital stock of the
Company, in each case, other than the Company Shares. Stockholder has the sole
right to dispose of the Company Shares, and none of the Company Shares are
subject to any pledge, disposition, transfer or other agreement, arrangement or
restriction, except as contemplated by this Agreement or the Investment
Agreement.

 

(ii) Stockholder has the sole right to vote the Subject Shares, and none of
Stockholder’s Subject Shares is subject to any proxy, voting trust or other
agreement, arrangement or restriction with respect to the voting of the Subject
Shares (other than this Agreement).

 

(iii) Stockholder has not entered into or agreed to enter into any option (other
than with respect to the Other Shares), call, put, derivative, hedging, swap,
forward or other similar arrangement in respect of Company Common Stock, and has
no agreement, arrangement or understanding with respect to any of the foregoing.

 

(c) Company Acquisition Proposals. Stockholder is not currently engaged in any
discussions or negotiations with any Person (other than the Investors and
Porsche) regarding any Company Acquisition Proposal.

 

(d) Legal Proceedings. There is no pending or, to the knowledge of Stockholder,
threatened in writing, Proceeding against Stockholder that could reasonably be
expected to prevent or delay Stockholder’s performance under this Agreement.

 

2. Covenants of Stockholder. Stockholder covenants and agrees as follows, during
the Term:

 

(a) Voting of Shares.

 

(i) At the Stockholders’ Meeting, and at any adjournment or postponement
thereof, and in any other circumstances upon which a vote, consent or other
approval (including by written consent) with respect to the Investment
Agreement, the Porsche Merger Agreement, the other Transaction Documents or any
of the Transactions is sought, Stockholder shall, including by executing a
written consent solicitation if requested by the Company, Audi or Porsche, vote
(or cause to be voted), in person or by proxy, the Subject Shares in favor of
(i) granting the Stockholder Approval and (ii) any proposal to adjourn the
Stockholders’ Meeting which the Company supports.

 

 -3- 

 

 

(ii) At every meeting of stockholders of the Company or at any adjournment or
postponement thereof and in any other circumstances upon which Stockholder’s
vote, consent or other approval (including by written consent) is sought,
Stockholder shall vote (or cause to be voted) the Subject Shares against any (i)
Company Adverse Recommendation Change, (ii) Company Acquisition Proposal or
Company Superior Proposal, (iii) action, proposal, transaction or agreement
which would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
or any of the Company’s Affiliates under the Investment Agreement or the Porsche
Merger Agreement, and (iv) amendment of the Company’s or Parent’s Certificate of
Incorporation or Bylaws or other action, proposal or transaction involving the
Company or any of its Subsidiaries (including, without limitation, Parent),
which amendment or other action, proposal or transaction would reasonably be
expected to impede, interfere with, delay, frustrate, prevent or nullify any
provision of the Investment Agreement, the Porsche Merger Agreement or any other
Transaction Documents, inhibit the timely consummation of the Transactions or
change in any manner the voting rights of any class of capital stock of the
Company. Stockholder shall not commit or agree to take any action inconsistent
with the foregoing.

 

(b) Grant of Irrevocable Proxy. Stockholder hereby irrevocably grants to, and
appoints, each of Audi and any individual designated in writing by Audi, and
each of them individually, as Stockholder’s proxy and attorney-in-fact (with
full power of substitution and re-substitution), for and in the name, place and
stead of Stockholder, to attend any meeting of stockholders of the Company on
behalf of such Stockholder or otherwise cause all of the Subject Shares to be
counted as present thereat for purposes of establishing a quorum, to vote the
Subject Shares, or grant a consent or approval in respect of the Subject Shares,
solely in a manner required by this Section 2. Stockholder understands and
acknowledges that the Investors are entering into the Investment Agreement and
the applicable Investment Documents in reliance upon Stockholder’s execution and
delivery of this Agreement. Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 2(b) is given in consideration of the execution
of the Investment Agreement by the Investors, and that such irrevocable proxy is
given to secure the performance of the duties of Stockholder under this
Agreement. Stockholder hereby further affirms that the irrevocable proxy is
coupled with an interest sufficient at law to support an irrevocable proxy and
may under no circumstances be revoked except upon the termination of this
Agreement in accordance with its terms. Stockholder hereby ratifies and confirms
all actions that such proxyholder may lawfully take or cause to be taken by
virtue hereof. Such irrevocable proxy is executed and intended to be
irrevocable, and the exercise of the voting rights of the Subject Shares in the
manner required by this Section 2 is intended to be enforceable, in accordance
with the provisions of all applicable Law, including Sections 212 and 218 of the
DGCL. The irrevocable proxy granted hereunder shall remain in full force and
effect for the Term. With respect to the proxy granted hereunder by Stockholder,
Audi agrees not to exercise this proxy if Stockholder complies with its
obligations in this Agreement. Stockholder shall take all further action or
execute such other instruments as may be reasonably necessary to effectuate the
intent of this irrevocable proxy. Stockholder hereby represents that any proxies
heretofore given in respect of the Subject Shares, if any, with respect to the
matters set forth in Section 2(a) are revocable and hereby revokes any and all
such proxies.

 

(c) Transfers. Stockholder shall not, (i) directly or indirectly offer, sell
(including short sales), transfer, tender, assign, exchange, pledge, encumber or
otherwise dispose of (including by gift, merger or operation of law)
(collectively, “Transfer”), or enter into any contract, option, derivative,
hedging, swap, forward or other agreement, understanding or other arrangement
(including any profit sharing arrangement) with respect to a Transfer of, any of
the Company Shares, or any interest therein, to any Person, (ii) enter into any
voting arrangement, whether by proxy, voting agreement or otherwise, with
respect to any of the Subject Shares, (iii) grant any proxies or powers of
attorney with respect to any or all of the Subject Shares, (iv) agree to divest
itself of any voting rights in the Subject Shares or (v) commit or agree to take
any of the foregoing actions. Stockholder agrees that any Transfer of Subject
Shares not permitted hereby shall be null and void ab initio and that any such
prohibited Transfer may and should be enjoined. If any involuntary Transfer of
any of the Company Shares shall occur (including, but not limited to, a sale by
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Company Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect for the Term. The Company agrees that if Stockholder
attempts to Transfer, vote or provide any other Person with the authority to
vote any of the Company Shares other than in strict compliance with this
Agreement, the Company shall not (x) permit any such Transfer on the Company’s
books and records, (y) issue a new certificate or instrument representing any of
the Company Shares or permit any book entries for any such Transfer with respect
to any Company Shares that are in uncertificated form or (z) record such vote,
in each case, unless and until Stockholder shall have complied with the terms of
this Agreement.

 

 -4- 

 

 

(d) Other Offers. Stockholder shall not engage, nor shall Stockholder authorize
or permit any investment banker, attorney, accountant or other representative or
agent (collectively, the “Stockholder Representatives”) of Stockholder to
engage, directly or indirectly, in any of the following actions: (i) initiate,
solicit or knowingly encourage a Company Acquisition Proposal; (ii) furnish to
any Person (other than the Investors and Porsche) any non-public information
relating to the Company or any of its Subsidiaries, or afford to any Person
(other than the Investors) access to the properties, books, records or other
non-public information of the Company or any of its Subsidiaries, in any such
case, with the intent to induce the making, submission or announcement of, or
the intent to encourage, a Company Acquisition Proposal or any inquiries or the
making of any proposal that would reasonably be expected to lead to a Company
Acquisition Proposal; (iii) participate or engage in discussions or negotiations
with any Person with respect to a Company Acquisition Proposal (other than, in
response to an unsolicited inquiry, to refer the inquiring person to this
Section 2(d) or Section 7.02 of the Investment Agreement); or (iv) enter into or
accept any letter of intent, memorandum of understanding, agreement in
principle, merger agreement, acquisition agreement or other similar document or
agreement relating to a Company Acquisition Proposal. Without limiting the
foregoing, it is understood that any violation of the foregoing restrictions by
any Affiliate of Stockholder or by a Stockholder Representative or any of its
Affiliates shall be deemed to be a breach of this Section 2(d) by Stockholder.
For the avoidance of doubt, nothing in this Section 2(d) shall limit or affect
any actions or omissions taken by Stockholder in its capacity as a director of
the Company and no such actions or omissions shall be deemed a breach of this
Section 2(d).

 

(e) Voting Trusts. Stockholder agrees that it will not, nor will it permit any
entity under its control to, deposit any of the Subject Shares in a voting trust
or subject any of the Subject Shares to any arrangement with respect to the
voting of the Subject Shares other than as provided herein.

 

(f) Communications. Stockholder shall not, and shall not permit the Stockholder
Representatives to, issue any press release or make any other public statement
with respect to this Agreement, the Investment Agreement, the Porsche Merger
Agreement, the other Transaction Documents, any Company Acquisition Proposal, or
any of the Transaction without the prior written consent of the Company, Audi
and Porsche, other than as required by the Exchange Act. Stockholder hereby (i)
consents to and authorizes the publication and disclosure by Audi, Parent,
Merger Sub, the Company and Porsche (including in any publicly filed documents
relating to the Transactions) of: (x) Stockholder’s identity; (y) Stockholder’s
beneficial ownership of the Company Shares; and (z) the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that Audi, Parent, Merger Sub, the Company or Porsche determines to
be necessary in any SEC disclosure document in connection with the Transactions
and (ii) agrees as promptly as practicable to notify Audi, the Company and
Porsche of any required corrections with respect to any written information
supplied by Stockholder specifically for use in any such disclosure document.

 

 -5- 

 

 

(g) No Limitation. Notwithstanding anything in this Agreement to the contrary,
Stockholder shall not be limited or restricted in any way from taking any action
(or failing to take any action) in good faith in his or her capacity as a
director or officer of the Company (including to the extent permitted by the
Investment Agreement), or in the exercise of his or her fiduciary duties in his
or her capacity as a director or officer of the Company, and no action taken in
good faith in any such capacity as an officer or director of the Company shall
be deemed to constitute a breach of this Agreement; provided that any action so
taken or omitted shall not relieve Stockholder from its obligations hereunder.
All rights, ownership and economic benefits of and relating to the Company
Shares shall remain vested in and belong to Stockholder, and, notwithstanding
anything in this Agreement to the contrary, Stockholder shall not be limited or
restricted in any way from voting in its sole discretion on any matter other
than the matters referred to in Section 2(a) hereof.

 

(h) No Appraisal Rights. Stockholder hereby acknowledges and agrees that, in
accordance with the DGCL, no appraisal rights shall be available to any holders
of Company Common Stock, including Stockholder, in connection with the Parent
Merger. Without limiting the foregoing, Stockholder agrees not to commence, join
in, facilitate, assist or encourage, and agrees to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Audi, the Investors, Company, Parent or any of their
respective Affiliates, successors, directors or officers, (a) challenging the
validity, binding nature or enforceability of, or seeking to enjoin the
operation of or damages in connection with, this Agreement, the Investment
Agreement, the Porsche Merger Agreement or any other Transaction Document, or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation or entry into this Agreement, the Investment Agreement,
the Porsche Merger Agreement or any other Transaction Document.

 

(i) No Additional Consideration. Stockholder hereby acknowledges that it is
familiar with and has reviewed the Investment Agreement and the Porsche Merger
Agreement and understands that the only consideration it will receive as a
holder of Company Shares in connection with the Transactions are the direct and
indirect benefits in respect of the Company Common Stock that will result from
the purchase and sale of the Investment Shares and the consummation of the other
Transactions.

 

3. Termination. The term of this Agreement (the “Term”) shall begin on the date
hereof and shall terminate upon the earliest to occur of (i) the mutual consent
of the Parties set forth in a written instrument signed by each of the Parties,
(ii) the Effective Time (as defined in the Porsche Merger Agreement), (iii) the
termination of the Investment Agreement and the Porsche Merger Agreement in
accordance with their respective terms, (iv) the occurrence of a Company Adverse
Recommendation Change made by the Company Board in compliance with the terms of
the Investment Agreement and (v) the effectiveness of any amendment,
modification or supplement to the Investment Agreement, in each case, where such
amendment, modification, supplement would change the conversion of each share of
Company Common Stock into the right to receive one validly issued, fully paid
and nonassessable share of Parent Common Stock; provided, however, that (x) this
Section 3 and Section 5 shall survive the termination of this Agreement and (y)
the termination of this Agreement shall not relieve Stockholder from liability
for its willful and material breach of any terms of this Agreement.

 

4. Further Assurances. Stockholder shall, from time to time, without payment of
additional consideration, execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as the Company, Audi or Porsche may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

 

5. General Provisions.

 

(a) Amendment and Modification. Subject to applicable Law, this Agreement may be
amended, modified and supplemented in any and all respects, whether before or
after any vote of the stockholders of the Company contemplated hereby, by
written agreement of Audi and Stockholder at any time prior to the Closing Date
with respect to any of the terms contained herein; provided, however, that any
amendment, modification or supplement that materially and adversely affects the
rights of the Company, or materially increases the obligations of the Company,
shall be made only with the approval of the Company; provided further, however,
that any amendment, modification or supplement that materially and adversely
affects the rights of Porsche, or materially increases the obligations of
Porsche, shall be made only with the approval of Porsche.

 

 -6- 

 

 

(b) Extension; Waiver. Subject to the remainder of this Section 5(b), at any
time prior to the Closing, the Parties may, to the extent legally allowed (a)
extend the time for the performance of any of the obligations or other acts of
any other Party, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by: (i) in the case of any such
waiver or extension of which Stockholder is the beneficiary, Audi and Porsche;
(ii) in the case of any such waiver or extension of which Audi or Porsche is the
beneficiary, Stockholder; and (iii) in the case of any such waiver or extension
of which the Company is the beneficiary, Stockholder and Audi. The failure of
any Party to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights, nor shall any single or partial exercise
by such Party, as the case may be, of any of its rights under this Agreement
preclude any other or further exercise of such rights or any other rights under
this Agreement.

 

(c) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement and any schedules attached hereto, the following rules of
interpretation shall apply:

 

(i) The schedules to this Agreement are hereby incorporated and made a part
hereof and is an integral part of this Agreement. Any capitalized terms used in
such schedules but not otherwise defined therein shall be defined as set forth
in this Agreement;

 

(ii) Any reference in this Agreement to gender shall include all genders, and
words imparting the singular number only shall include the plural and vice
versa;

 

(iii) The division of this Agreement into Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement. All
references in this Agreement to any “Section” are to the corresponding Section
of this Agreement unless otherwise specified;

 

(iv) The words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise expressly requires;

 

(v) The word “including” or any variation thereof means “including, without
limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
and

 

(vi) The Parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

(d) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated, so long as the economic and legal substance of the Transactions,
taken as a whole, are not affected in a manner materially adverse to any Party.
Upon such a determination, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties, as closely as
possible in an acceptable manner in order that the Investment Transactions be
consummated as originally contemplated to the fullest extent possible.

 

 -7- 

 

 

(e) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The exchange of a
fully executed Agreement (in counterparts or otherwise) by electronic mail
transmission (including in portable document format (pdf) or otherwise) or by
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Agreement.

 

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email (notice deemed given upon transmitter’s
confirmation of delivery to recipient), or sent by a nationally recognized
overnight courier service, such as Federal Express (notice deemed given upon
receipt of proof of delivery), to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice made
pursuant to this Section 5(f)):

 

If to Audi:

 

Abry Partners

888 Boylston Street

Suite 1600

Boston, MA 02199

Attention: John Hunt

E-Mail: jhunt@abry.com

 

with a copy (which shall not constitute notice) to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Steven E. Siesser, Esq.

E-mail: ssiesser@lowenstein.com

 

If to the Company:

 

I.D. Systems, Inc.

123 Tice Boulevard

Woodcliff Lake, NJ 07677

Attention: Chris Wolfe

E-Mail: cwolfe@id-systems.com

 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Jeffrey S. Spindler

E-mail: jspindler@olshanlaw.com

 

 -8- 

 

 

If to Porsche:

 

Pointer Telocation Ltd.

14 Hamelacha Street

Rosh Haayin 4809133

Israel

Attention: David Mahlab

E-Mail: Davidm@pointer.com

 

with a copy (which shall not constitute notice) to:

 

Zysman, Aharoni, Gayer & Co. (ZAG/S&W)

Beit Zion, 41-45 Rothschild

Blvd, Tel Aviv 6578401

Israel

Attention: Shy S. Baranov

Email: sbaranov@zag-sw.com

 

If to Stockholder:

 

to the address set forth on Stockholder’s signature page affixed hereto.

 

(g) Entire Agreement; Third-Party Beneficiaries. This Agreement (a) constitutes
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof,
and (b) is not intended to confer any rights, benefits, remedies, obligations or
liabilities upon any Person other than the Parties and their respective
successors and permitted assigns.

 

(h) Governing Law; Exclusive Jurisdiction.

 

(i) This Agreement shall be governed and construed in accordance with the Law of
the State of Delaware without giving effect to the principles of conflicts of
law thereof or of any other jurisdiction that would result in the application of
the Law of any other jurisdiction.

 

(ii) Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware, or
if such federal court does not have jurisdiction, any court of the State of
Delaware having jurisdiction in respect of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
hereby waives, and agrees not to assert, as a defense in any Proceeding for the
interpretation or enforcement hereof, that it is not subject thereto or that
such Proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts, and such Party irrevocably agrees that all claims
with respect to such Proceeding shall be heard and determined in such courts.
Each of the Parties hereby consents to and grants any such court jurisdiction
over the person of such Party and over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such
Proceeding in the manner provided in Section 5(f) or in such other manner as may
be permitted by applicable Law, shall be valid and sufficient service thereof.
Each of the Parties agrees that a judgment in any such Proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

 -9- 

 

 

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES AGREES
AND CONSENTS THAT ANY SUCH PROCEEDING SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT EACH OF THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE
PARTIES TO THE WAIVER OF EACH RESPECTIVE PARTY’S RIGHT TO TRIAL BY JURY. EACH OF
THE PARTIES CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (B) EACH OF THE PARTIES UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION
OF THIS WAIVER; (C) EACH OF THE PARTIES MAKES THIS WAIVER VOLUNTARILY; AND (D)
EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(h)(iii).

 

(i) Binding Effect; Assignment. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties in whole or in
part (whether by operation of Law or otherwise) without the prior written
consent of the other Parties, and any such assignment without such consent shall
be null and void; provided, however, that Audi may assign, or may cause its
permitted Affiliates to assign, this Agreement to any entity in accordance with
the procedures set forth in the following sentence. Audi and/or the Company may
assign (without Stockholder’s consent) this Agreement and any or all of its
respective rights or obligations hereunder to any of its respective Affiliates
or to any lender to the Company or any of its Subsidiaries.

 

(j) Remedies. The Parties agree that irreparable damage would occur in the event
that any term or provision of this Agreement was not performed by any Party in
accordance with the terms hereof and that each Party shall be entitled to (after
obtaining the appropriate court order pursuant to this Section 5(j)) an
injunction or injunctions to prevent breaches of this Agreement or specific
performance of the terms and provisions hereof, in addition to any other
remedies to which such Party is entitled at law or in equity, in each case
without the requirement of posting any bond or other type of security or proving
the adequacy or inadequacy of damages or remedies at Law. Each of the Parties
hereby agrees not to raise any objection or legal or equitable defense to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement by another Party, and to specifically
enforce the terms and provisions of this Agreement to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of another Party under this Agreement. Notwithstanding anything to
the contrary herein, any Party’s pursuit of specific performance at any time
will not be deemed an election of remedies or waiver of the right to pursue any
other right or remedy to which such Party may be entitled at law or in equity,
including the right to pursue remedies for liabilities or monetary damages
incurred or suffered by such Party.

 

[Signature Pages Follow]

 

 -10- 

 

 

IN WITNESS WHEREOF, each Party has duly executed this Agreement as of the date
first written above.

 

  I.D. SYSTEMS, INC.         By: /s/ Chris Wolfe   Name: Chris Wolfe   Title:
Chief Executive Officer



 

-11-

 

 



IN WITNESS WHEREOF, each Party has duly executed this Agreement as of the date
first written above.

 

  ABRY SENIOR EQUITY V, L.P.         By: /s/ John Hunt   Name: John Hunt  
Title: Managing Partner

 



-12-

 



 

IN WITNESS WHEREOF, each Party has duly executed this Agreement as of the date
first written above.

 

  ABRY SENIOR EQUITY CO-INVESTMENT FUND V, L.P.         By: /s/ John Hunt  
Name: John Hunt   Title: Managing Partner

 

-13-

 

 

IN WITNESS WHEREOF, each Party has duly executed this Agreement as of the date
first written above.

 

  POINTER TELOCATION LTD.         By: /s/ Yossi Ben Shalom   Name: Yossi Ben
Shalom   Title: Chairman of the Board of Directors         By: /s/ David Mahlab
  Name: David Mahlab   Title: President and Chief Executive Officer

 

-14-

 

 

  EMANCIPATION MANAGEMENT LLC                                            By: /s/
Charles Frumberg   Name: Charles Frumberg   Title: Managing Member         New
York   Print jurisdiction of organization of entity       Address:   825 Third
Avenue   New York, New York 10022   Attention: Charles Frumberg   E-mail:
cf@emancipationcapital.com

 

-15-

 

 

  EMANCIPATION CAPITAL MASTER, LTD.                                           
By: /s/ Charles Frumberg   Name: Charles Frumberg   Title: Managing Member      
  Delaware   Print jurisdiction of organization of entity       Address:   825
Third Avenue   New York, New York 10022   Attention: Charles Frumberg   E-mail:
cf@emancipationcapital.com

 

-16-

 

 

  EMANCIPATION CAPITAL SPV IV LLC       By: Emancipation Capital LLC, its
managing member                                            By: /s/ Charles
Frumberg   Name: Charles Frumberg   Title: Managing Member         Delaware  
Print jurisdiction of organization of entity       Address:   825 Third Avenue  
New York, New York 10022   Attention: Charles Frumberg   E-mail:
cf@emancipationcapital.com

 

-17-

 

 

  EMANCIPATION CAPITAL LLC       By: /s/ Charles Frumberg   Name: Charles
Frumberg   Title: Managing Member                                            New
York   Print jurisdiction of organization of entity       Address:   825 Third
Avenue   New York, New York 10022   Attention: Charles Frumberg   E-mail:
cf@emancipationcapital.com

 

-18-

 

 

SCHEDULE A

 

Stockholder   Number of Subject Shares  Emancipation Management, LLC 
 1,709,4261 Emancipation Capital Master, Ltd.   692,010  Emancipation Capital
SPV IV LLC   1,017,416  Emancipation Capital LLC   1,709,426 2

 



 



1 Emancipation Management, LLC serves as the investment manager of Emancipation
Master Ltd. (“Emancipation Master”) and Emancipation Capital SPV IV
(“Emancipation SPV IV”) and may be deemed to indirectly beneficially own the
securities directly held by Emancipation Master and Emancipation SPV IV.

 

2 Emancipation Capital LLC is the managing member of Emancipation Master and
Emancipation SPV IV and may be deemed to indirectly beneficially own the
securities held by Emancipation Master and Emancipation SPV IV.

 



[Schedule A to voting and support agreement]



 

 

 

 

SCHEDULE B

 

Stockholder  Number of Options   Number of Company Restricted Stock Awards 
Emancipation Management, LLC   0    0  Emancipation Capital Master, Ltd.   0  
 0  Emancipation Capital SPV IV LLC   0    0  Emancipation Capital LLC   0    0 

 



[Schedule b to voting and support agreement]

 



   

 

 

